PER CURIAM:
Appellant Argo Systems FZE (“Argo”) appeals the district court’s order granting Appellees Liberty Insurance PTE. Ltd. (“Liberty”) and Marine Insurance Services PTE. Ltd.’s (“MIS”) motion to dismiss for lack of personal jurisdiction and the district court’s judgment entered in favor of Appellee DeWitt Stern, Imperatore, Ltd. (“DeWitt” or “DSI”) on Argo’s professional negligence and negligent misrepresentation claims.
After reviewing the record, reading the parties’ briefs, and having the benefit of oral argument, we conclude that there is no merit to any of the arguments Argo makes in this appeal. Accordingly, we affirm the district court’s order granting Liberty and MIS’s motion to dismiss for lack of personal jurisdiction. Moreover, we affirm the district court’s judgment entered in favor of DeWitt after a bench trial on Argo’s professional negligence and negligent misrepresentation claims.
AFFIRMED.